UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                                   19 er 542 (JGK)
                      -against-
                                                                                   SPEEDY TRIAL ORDER
FELIPE CHAIREZ,
                                          Defendant.
--------------------------------------------------------------X
JOHN G. KOELTL, DISTRICT JUDGE:

        The parties are directed to appear for a conference on Thursday, December 5, 2019, at

3:00pm, before the Honorable John G. Koeltl.

        The Court prospectively excludes the time from to9ay until December 5, 2019 in calculating

the speedy trial date under 18 U.S.C. 3161 in order to assure effective assistance of counsel and

because the ends of justice served by ordering such a continuance outweigh the best interest of the

public and the defendant in a speedy trial pursuant to 18 U.S.C. § 316l(h)(7)(A).

SO ORDERED.


                                                                  ~ blrt:!KOEL
                                                                      UNITED STATES DISTRICT JUDGE
                                                                                                        TL

Dated: New York, New York
       November 20, 2019




                                                             USLJC SONY
                                                             DOCUMENT
                                                             Ei...ECTRONICALLY FILED
                                                             DOC#
                                                              t   •
                                                                                   J--;;;/I:_Llj_
                                                                      rr r::LE:D: ___4J__   -~ ~·--·····~.
